              Case 2:19-cr-00010-RSM Document 51 Filed 05/31/19 Page 1 of 1



1                                                   The Honorable Ricardo S. Martinez
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9
10
                                                 NO. CR19-010RSM
11    UNITED STATES OF AMERICA,
12                            Plaintiff,         FILED IN CAMERA, EX PARTE AND
                                                 UNDER SEAL WITH THE
13                       v.
                                                 CLASSIFIED INFORMATION
14                                               SECURITY OFFICER OR DESIGNEE
      HUAWEI DEVICE CO., LTD., and
15    HUAWEI DEVICE USA, INC.,
                                                 Note on Motion Calendar: June 14, 2019
16                            Defendants.
17
18    GOVERNMENT’S CLASSIFIED IN CAMERA, EX PARTE MOTION AND
     MEMORANDUM OF LAW FOR AN ORDER PURSUANT TO SECTION 4 OF
19   THE CLASSIFIED INFORMATION PROCEDURES ACT AND RULE 16(d)(1)
20          OF THE FEDERAL RULES OF CRIMINAL PROCEDURE

21
22
23
24
25
26
27
28
     Motion for Order Pursuant to CIPA                          UNITED STATES ATTORNEY
                                                                700 STEWART STREET SUITE 5220
     Section 4 – Huawei CR19-010 RSM
                                                                 SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
